The opinion of the court was delivered, by
Sharswood, J.
The question which it is intended to raise on this record is, whether the limitation prescribed in the Act of March 31st 1860, § 77, Pamph. L. 450, entitled “ An act to consolidate, revise and amend the laws of this Commonwealth relating to penal proceedings and pleadings,” is to be computed from the time a true bill is found by the grand jury, or from the date of the complaint preferred before a magistrate, where the prosecution has been commenced in that manner. The act provides, that “ all indictments which shall hereafter be brought or exhibited for any crime or misdemeanor — murder and voluntary manslaughter excepted — shall be brought or exhibited within the time and limitation hereafter expressed, and not after.” If the statute had then simply proceeded to prescribe the limitation, it would not admit of any doubt, that the time when the bill is found is the period from which it must be computed. But it adds, so far as the law before us is concerned: “ that is to say, all indictments and prosecutions for all misdemeanors — perjury excepted — shall be brought *445or exhibited within two years next after such misdemeanor shall have been committed.” There must be admitted to be considerable ingenuity in the argument that the word “indictments,” employed in the first clause of the section, is explained and defined by what follows: “ All indictments — that is to say, all indictments and prosecutions.” Prom the use of the phrase “'brought or exhibited,” it might be inferred that these words were intended to have a distributive application. So, also, the effects and consequences, which may be legitimately resorted to in the interpretation of a law, would seem to favor the conclusion that such was the meaning of the law-makers. The finding of a bill by a grand. jury may be delayed, without any fault on the part of the ofiicers of the Commonwealth or the private prosecutor, by inability to procure. the attendance of witnesses. They may keep out of the reach of process by collusion with the defendant. The act has no saving for such a case, though it has carefully guarded against the defendant’s keeping himself out of the way. But in a statute of this character, it would be wrong to ground a construction upon such considerations. Astuteness must not be employed to narrow or take away a defence granted by law to a party accused of crime. The provisos which follow, indicate clearly, on the other hand, that the term prosecution is used as synonymous with indictment. An indictment is a prosecution; though standing by itself, prosecution has a larger signification. The first proviso speaks of the person “ against whom such indictment shall be brought or exhibited,” as “ subject and liable to prosecution as aforesaid.” Prosecution as aforesaid, can refer only to indictment. So also the language of the second proviso is, “ indictments may be commenced and prosecuted;” which words show that where the terms “indictments and prosecutions” are used in other parts of the section, they can only be construed as words of synonymous import.
The order of the Court of Quarter Sessions quashing the indictment in this case, was a judgment of a court of record according to the course of the common law, and could only be removed to this court by a writ of error: Commonwealth v. Beaumont, 4 Rawle 868; Commonwealth v. Church, 1 Barr 105. As no objection was made to the proceeding by certiorari, we will consider the case as though it was regularly here by writ of error.
Judgment affirmed.